+

Exhibit 10-A

 

    September 14, 1989
as amended June 11, 1998;
June 14, 2001;
June 10, 2004;
and June 7, 2007            

 

COLGATE-PALMOLIVE COMPANY

EXECUTIVE SEVERANCE PLAN, AS AMENDED AND RESTATED

1.      PURPOSE.     The purpose of the Colgate-Palmolive Company Executive
Severance Plan (the “Plan”) is to provide executives who are in a position to
contribute materially to the success of Colgate-Palmolive Company (the “Parent
Company”) or any company at least 80% of whose voting shares are owned directly
or indirectly by it (collectively, the “Company”) with reasonable compensation
in the event of their termination of employment with the Company under the
circumstances described herein.   2.      EFFECTIVE DATE.     The Plan, as
amended and restated, is effective as of June 7, 2007.   3.      ADMINISTRATION.
    The Plan shall be administered by a Committee. Committee shall mean (i)
prior to a Change of Control, the Personnel and Organization Committee of the
Board of Directors of the Parent Company (the “Board”) as then constituted and
(ii) following a Change of Control, the Committee described in (i) above, as
constituted immediately before the Change of Control, with such changes in the
membership thereof as may be approved from time to time following the Change of
Control by a majority of the members of such Committee as constituted prior to
the Change of Control. Notwithstanding any other provision of this Plan, neither
the Board nor the Company shall have any right to appoint members to or to
remove members from the Committee following, or otherwise in connection with, a
Change of Control. Any interpretation of the Plan or construction of any of its
provisions by the Committee shall be final.   4.      PARTICIPATION.     The
Committee shall from time to time select the employees who are to participate in
the Plan (the “Participants”) from among those employees who are determined by
the Committee to be in a position to contribute materially to the success of the
Company. The Company shall advise each Participant of his participation in the
Plan by a letter setting forth (i) the benefits to which the Participant would
become entitled, (ii) the  

--------------------------------------------------------------------------------



  period, expressed in months, during or for which the Participant would become
entitled to such benefits, which period shall not be less than 12 months nor
more than 24 months (the “Earned Benefit Period”) and (iii) such other terms,
provisions and conditions not inconsistent with the Plan as shall be determined
by the Committee.     A Participant shall cease to be a Participant in the Plan
upon termination of employment with the Company or, if earlier, upon termination
of the Plan. Notwithstanding the foregoing, a Participant who terminates
employment prior to termination of the Plan shall remain a Participant until
receipt of all of the payments, if any, to which he is entitled under the terms
hereof.   5.      PAYMENTS UPON QUALIFIED TERMINATION OF EMPLOYMENT.     In the
event of a Participant’s Qualified Termination of Employment, the Participant
shall be entitled, as compensation for services rendered (subject to paragraph
(d) of this Section 5 and Section 9 and to withholding of any applicable payroll
or other taxes) to:     (a)      receive an undiscounted cash lump sum within 30
days of the Participant’s Qualified Termination of Employment in an amount equal
to the product of (i) the sum of (A) the Participant’s annualized Monthly Base
Salary at the rate in effect immediately prior to a Qualified Termination of
Employment pursuant to Section 8(a)(i) or immediately prior to an Adverse Change
in Conditions of Employment, as the case may be, or, if higher, at the highest
rate in effect during the 90-day period preceding the Change of Control plus any
salary- related allocations that may be made to the Participant’s account under
the Company’s Savings and Investment Plan for the year in which the Qualified
Termination of Employment occurs (for purposes of this Plan, Monthly Base Salary
shall mean regular monthly salary as indicated by the Company’s payroll records)
and (B) the higher of (X) the highest annual aggregate bonus award paid or
payable to the Participant (including awards or allocations pursuant to the
Company’s Executive Incentive Compensation Plan, the Bonus Savings Account
(“BSA”) program within the Company’s Savings and Investment Plan (excluding any
applicable gross-up) or other bonus, incentive or compensation plan of the
Company or otherwise) for any year during the five-year period ending
immediately prior to the year in which the Qualified Termination of Employment
occurs (provided, however, that if such five-year period includes the year in
which the Change of Control occurs, then the aggregate annual bonus paid or
payable for such year shall be deemed to be the higher of the said bonus
actually paid or payable and the bonus that would have been paid for such year,
determined as if all earnings, profit and other goals (whether established for
the Participant or the Company), if any, had been met for such year and as if
the Participant’s employment had continued through the end of such year on the
same basis as immediately prior to the Change of Control) and (Y) the aggregate
annual bonus that would have been paid to the Participant (including awards or
allocations pursuant to the Company’s Executive Incentive  

2

--------------------------------------------------------------------------------



    Compensation Plan, the BSA program within the Company’s Savings and
Investment Plan (excluding any applicable gross-up) or other bonus, incentive or
compensation plan of the Company or otherwise) for the year in which the
Qualified Termination of Employment occurs, determined as if all earnings,
profits or other goals (whether established for the Participant or the Company),
if any, had been met for such year and as if the Participant had continued to be
employed by the Company through the end of such year on the same basis as
immediately prior to a Qualified Termination of Employment pursuant to Section
8(a)(i) or immediately prior to an Adverse Change in Conditions of Employment,
as the case may be, and (ii) a fraction, the numerator of which is the number of
months in his Earned Benefit Period and the denominator of which is twelve,
provided, however, that such resulting amount shall be reduced if and to the
extent required by the terms of Section 9 hereof; provided, further, that in
determining Monthly Base Salary and aggregate annual bonus hereunder, amounts
otherwise payable or awarded with respect to the relevant period that a
Participant has elected to defer pursuant to any applicable deferred
compensation plan or arrangement shall be taken into account, and amounts paid
out during such period pursuant to a prior deferral election shall not be taken
into account;     (b)      remain for his Earned Benefit Period an active
Participant in all welfare benefit plans, including but not limited to plans
providing life insurance, disability, accident, sickness, and/or medical
benefits, in which, and on the same basis as, he was participating at the time
of the Change of Control (or, if more favorable to the Participant, as in effect
at any time thereafter with respect to other key executives), but subject to any
coordination of benefits provisions contained in such plans, or alternatively,
be provided with substantially similar benefits for such period; provided, in
any case, that the Participant shall be required to make contributions to the
cost of such plans or benefits and pay co-payments to the same extent and on the
same basis as required before the Participant’s Qualified Termination of
Employment or, if more favorable to the Participant, as active employees who
continue to participate in such welfare benefit plans during the Earned Benefit
Period; (The extension of medical and/or dental coverage pursuant to the
foregoing shall be in compliance with the Consolidated Omnibus Budget
Reconciliation Act of 1985 (COBRA) and will be coordinated with the
Participant’s rights thereunder, with the period of optional COBRA coverage
being up to 18 months, offset by the period of extended coverage outlined
above.)     (c)      receive a single cash lump sum within 30 days of the
Participant’s Qualified Termination of Employment equal to the excess of (i)
over (ii) as described below:       (i)      The present value, as of the
Qualified Termination of Employment, of benefits under the Employees’ Retirement
Income Plan, the Expatriate Pension Plan, the Supplemental Salaried Employees’
Retirement Plan, any  

3

--------------------------------------------------------------------------------





      plan maintained by the Company providing qualified plan or supplemental
plan benefits comparable to the benefits provided in the aforementioned plans
(“Comparable Plan”), or any successor plans thereto, or of “benefits from other
sources to which the Company contributes,” as defined below, to which the
Participant would have been entitled commencing on the earliest date on which
such benefits could have commenced if he had remained in the employ of the
Company during the Earned Benefit Period or until age 65, whichever occurs
first, based on his Recognized Earnings (as defined in the Employees’ Retirement
Income Plan) as determined most recently prior to the Qualified Termination of
Employment and assuming for this purpose that all accrued benefits are fully
vested and that benefit accrual formulas are no less advantageous to the
Participant than those in effect during the 90-day period preceding the Change
of Control;       (ii)      The present value, as of the Qualified Termination
of Employment, of benefits to which the Participant would actually be entitled
under the Employees’ Retirement Income Plan, the Expatriate Pension Plan, the
Supplemental Salaried Employees’ Retirement Plan, a Comparable Plan, or the
benefits from other sources referenced in (i) above, commencing on the earliest
date on which such benefits could actually commence.             For purposes of
(i) and (ii) above, “benefits from other sources to which the Company
contributes” shall include retirement benefits payable under plans maintained
directly and indirectly by the Company outside the U.S. and non-U.S.
governmental benefits (whether considered retirement benefits, severance
benefits, termination allowances or indemnities) to the extent paid by or
contributed to by the Company. The present-value amounts in (i) and (ii) above
will be calculated based on the same methods and assumptions used when
calculating lump sum amounts under the Employees’ Retirement Income Plan, the
Expatriate Pension Plan, the Supplemental Salaried Employees’ Retirement Income
Plan or the Comparable Plans, as applicable, inclusive of all subsidized forms
of annuities under the Employees’ Retirement Income Plan and the Supplemental
Salaried Employees’ Retirement Plan or the Comparable Plans, as applicable.    
      (d)    Anything to the contrary in this Section 5 notwithstanding:        
    (i)  The payments and benefits otherwise required to be provided to the
Participant upon a Qualified Termination of Employment pursuant to this Section
5 shall be reduced (but not below zero) as appropriate by all payments and
benefits to which the Participant is entitled as a result of the Qualified
Termination of Employment in the nature of severance or separation pay or
benefits, pay and/or benefits in lieu of notice, pay and/or benefits for service
during any notice period, or any similar type of payment or benefit, under any
plan, program or policy of the Company (a    

 

4

--------------------------------------------------------------------------------



     “Plan”), under any contract or agreement between the Participant or a
union, works council or other collective bargaining entity or employee
representative and the Company (a “Contract”), or under applicable law or
regulation (“Law”), unless such Plan, Contract or Law specifically provides
otherwise; and      (ii)      If the Participant has been determined by the
Company pursuant to the Company’s procedures to be a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”), the payments and benefits otherwise
required to be provided to the Participant upon a Qualified Termination of
Employment (A) in Sections 5(a) and 5(c) above shall be deferred for six months
following the Participant’s separation from service (or, if earlier, the date of
the Participant’s death) and (B) welfare benefits other than medical and dental
benefits in Section 5(b) above shall end on the earlier of the end of the Earned
Benefit Period or the date that is two years after the end of the year in which
the Qualified Termination of Employment occurs.   6.      PAYMENTS UPON CHANGE
OF CONTROL.     In the event of a Change of Control of the Company (and whether
or not the Participant’s employment terminates), each Participant shall be
entitled, as compensation for services rendered before the Change of Control,
regardless of whether the Participant remains employed after the Change of
Control (subject to any applicable payroll or other taxes required to be
withheld) to:     (a)      receive within 30 days following the Change of
Control, a cash lump sum representing a pro-rated annual bonus for the year in
which the Change of Control occurs, in an amount equal to the product of (i) the
aggregate annual bonus determined pursuant to Section 5(a)(i)(B)(Y), provided,
however, that if no such goals have been established for such year, the amount
determined pursuant to Section 5(a)(i)(B)(X), and (ii) a fraction, the numerator
of which is the number of months (or part thereof) in the period beginning
January 1 of the year in which the Change of Control occurs and ending on the
date of the Change of Control and the denominator of which is twelve; and
provided, further, that to the extent the Participant becomes entitled to
another annual bonus based upon performance and/or service for the same period
(or a longer period including such period), the amount thereof may be offset by
the amount paid pursuant to this Section 6(a);     (b)      receive within 30
days following the Change of Control, (i) all compensation amounts that were
earned and vested before January 1, 2005 that the Participant previously has
elected to defer and (ii) if the Change of Control satisfies the requirements of
Section 409A(a)(2)(A)(v) of the Code, all compensation  

5

--------------------------------------------------------------------------------



  amounts that were earned and vested after December 31, 2004 that the
Participant previously has elected to defer.   7.      IMPACT OF CHANGE OF
CONTROL ON EQUITY AWARDS.     The impact of a Change of Control upon equity
awards then held by a Participant shall be governed by the terms and conditions
of the applicable plan(s) pursuant to which such awards were granted, any
applicable guidelines adopted pursuant to such plans and the terms and
conditions of the individual awards.   8.      QUALIFIED TERMINATION OF
EMPLOYMENT.     (a)      Qualified Termination of Employment with respect to any
Participant shall mean termination of employment of the Participant with the
Company, other than as a consequence of the death or Disability of the
Participant, within two years after a Change of Control of the Company,      
(i)      by the Company for any reason other than for Cause, or       (ii)     
by the Participant by reason of an Adverse Change in Conditions of Employment.  
  (b)      Cause shall mean:       (i)      the willful and continued failure of
the Participant to perform substantially his or her duties with the Company,
after a written demand for substantial performance is delivered to the
Participant by the Board of Directors or the Chief Executive Officer of the
Company that specifically identifies the manner in which the Board or the Chief
Executive Officer of the Company believes that the Participant has not
substantially performed his or her duties, or       (ii)      gross misconduct
that is materially and demonstrably injurious to the Company.       For purposes
of Section 8(b)(i), no act, or failure to act, on the part of the Participant
shall be considered “willful” unless it is done, or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board or upon the instructions of the Chief Executive Officer of the Company or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company. The
cessation of employment of the Participant shall not be deemed to be for Cause
unless and until there shall have been delivered to the Participant a copy of a
resolution duly            

6

--------------------------------------------------------------------------------



    adopted by the Board (excluding the Participant, if the Participant is a
member of the Board) at a meeting of the Board called and held for such purpose
(after reasonable notice is provided to the Participant and the Participant is
given an opportunity, together with counsel for the Participant, to be heard
before the Board), finding that, in the good faith opinion of the Board, the
Participant is guilty of the conduct described in Section 8(b)(i) or 8(b)(ii),
and specifying the particulars thereof in detail.     (c)      An Adverse Change
in Conditions of Employment shall mean the occurrence of any of the following
events:       (i)      the assignment to the Participant of any duties
inconsistent in any respect with the Participant’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities from those in effect immediately before the Change of Control,
or any other diminution in such position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly-traded entity), excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Participant;      
(ii)     
a reduction by the Company of the Participant’s Monthly Base Salary as in effect
immediately preceding the Change of Control or as the same may thereafter be
increased from time to time;      
(iii)     
failure by the Company to provide the Participant with incentive compensation
opportunities that are, in the aggregate, at least as favorable (in terms of the
value of the opportunities and the difficulty of achieving any associated goals)
as those provided to the Participant immediately before the Change of Control,
or to provide the Participant with employee benefits that are, in the aggregate,
at least as favorable as those provided to the Participant immediately before
the Change of Control;      
(iv)     
the Company’s requiring the Participant (a) to be based at an office located
more than fifty (50) miles and at least twenty (20) additional miles from the
place at which the Participant’s principal residence was located immediately
prior to the Change of Control, (b) to be based at a location other than the
principal executive offices of the Company, if the Participant was based at the
principal executive offices immediately preceding the Change of Control, or (c)
to travel on Company business to a substantially greater extent than required
immediately before the Change of Control.       A Participant’s failure to
object to a change described in (i), (ii), (iii) or (iv) shall not constitute a
waiver of such change as an Adverse Change in Conditions of  

7

--------------------------------------------------------------------------------



    Employment. Any good faith determination by a Participant of an Adverse
Change in Conditions of Employment shall be determinative.     (d)      For the
purposes of the Plan, a Change of Control of the Company shall mean the
happening of any of the following events:       (i)      An acquisition by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Securities Exchange Act
of 1934) of 20% or more of either (A) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (1) any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
itself was acquired directly from the Company, (2) any repurchase by the
Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (4) any acquisition pursuant to a transaction that complies with clauses (A),
(B) and (C) of subsection (iii) of this Section 8(d); or      
(ii)     
A change in the composition of the Board such that the individuals who, as of
the Effective Date of the Plan, constitute the Board (such Board shall be
hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that, for
purposes of this Section 8(d) any individual who becomes a member of the Board
subsequent to the Effective Date of the Plan, whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; provided, further, that any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board shall not
be so considered as a member of the Incumbent Board; or      
(iii)     
The consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals  

8

--------------------------------------------------------------------------------





        and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 20% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors except to the extent that such ownership derives from
ownership of a 20% or more interest in the Outstanding Company Common Stock
and/or Outstanding Company Voting Security that existed prior to the Corporate
Transaction, and (C) individuals who were members of the Incumbent Board will
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction; or      

(iv) 
the approval by shareholders of a complete liquidation or dissolution of the
Company.
    (e) 
Termination by the Company of a Participant’s employment based on Disability
shall mean termination because of absence from duties with the Company on a
full-time basis for six consecutive months, as a result of the Participant’s
incapacity due to physical or mental illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Participant or the Participant’s legal representative (such agreement as
to acceptability not to be withheld unreasonably).
      9.      EXCISE TAX CUTBACK.         (a) 
Anything in this Plan to the contrary notwithstanding, in the event it shall be
determined that any Plan Payment would be subject to the Excise Tax, then the
aggregate Plan Payments shall be reduced to the Reduced Amount.
       

 

9

--------------------------------------------------------------------------------



  (b)      All determinations required to be made under this Section 9 shall be
made by PricewaterhouseCoopers LLP or
such other nationally recognized accounting firm as the Committee may select,
provided, however, if PricewaterhouseCoopers LLP or such other firm is at the
time the independent public auditor of the Company, such assignment shall be
subject to the pre-approval of the Audit Committee of the Board of Directors of
the Parent Company pursuant to applicable law and any Company policy then in
effect (the “Accounting Firm”). In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or group effecting the
Change of Control, the Committee shall appoint another nationally-recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company.     (c)   
  If the Accounting Firm determines that aggregate Plan Payments to a
Participant should be reduced to the Reduced Amount, the Company shall promptly
give the Participant notice to that effect and a copy of a detailed calculation
thereof prepared by the Accounting Firm, and the Participant may then elect, in
his or her sole discretion, which and how much of the Plan Payments shall be
eliminated or reduced (as long as after such election the Value of the aggregate
Plan Payments equals the Reduced Amount), and shall advise the Company in
writing of his or her election within ten days of his or her receipt of notice.
If no such election is made by the Participant within such ten-day period, the
Company will elect which of such Plan Payments shall be eliminated or reduced
(as long as after such election the Value of the aggregate Plan Payments equals
the Reduced Amount) and shall notify the Participant promptly of such election.
All determinations made by the Accounting Firm under this Section 9 shall be
binding upon the Company and the Participant and shall be made within 30 days of
a termination of employment of the Participant. As promptly as practicable
following such determination and the election by the Participant or the Company
referred to in this Section 9(c), the Company shall pay to or distribute for the
benefit of the Participant such Plan Payments as are then due to the Participant
under this Plan and shall promptly pay to or distribute for the benefit of the
Participant in the future such Plan Payments as become due to the Participant
under this Plan.     (d)      As a result of uncertainty in the application of
Section 4999 of the Code at the time of any initial determination by the
Accounting Firm hereunder, it is possible that amounts will have been paid or
distributed by the Company to or for the benefit of the Participant pursuant to
this Plan that should not have been so paid or distributed (“Overpayment”) or
that additional amounts will not have been paid or distributed by the Company to
or for the benefit of the Participant pursuant to this Plan that could have been
so paid or distributed (“Underpayment”), in each case, consistent with the
calculation of the Reduced Amount hereunder. In the event that the Accounting
Firm, based upon the assertion of a deficiency by the Internal Revenue Service
against either the  

10

--------------------------------------------------------------------------------



    Company or the Participant, which the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, the
Participant shall promptly pay to the Company the amount of such Overpayment,
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no such payment shall be
required if and to the extent such payment would not either reduce the amount on
which the Participant is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event the Accounting Firm, based
upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Participant together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.     (e) 
    Definitions. The following terms shall have the following meanings for
purposes of this Section 9:     
(i)     
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.
    
(ii)     
A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Participant, whether paid or payable pursuant to this Plan or otherwise.  
  
(iii)     
A “Plan Payment” shall mean a Payment paid or payable pursuant to this Plan
(disregarding this Section 9).     
(iv)     
The “Reduced Amount” shall mean the amount of Plan Payments, expressed in Value,
that maximizes the aggregate Value of Payments without causing any Payment to be
nondeductible by application of Section 280G of the Code.     
(v)     
“Value” of a Payment shall mean the economic present value of a Payment as of
the date of the Change of Control for purposes of Section 280G of the Code, as
determined by the Accounting Firm using the discount rate required by Section
280G(d)(4) of the Code.   10.CONFIDENTIAL INFORMATION.     The Participant shall
hold, in a fiduciary capacity for the benefit of the Company, all secret or
confidential information, knowledge or data relating to the Company and its
businesses which shall have been obtained by the Participant during his
employment by the Company and which shall not be public knowledge (other than by
acts of the Participant in violation of this provision). After termination of
the Participant’s  

11

--------------------------------------------------------------------------------



  employment with the Company, the Participant shall not, without the prior
written consent of the Company, communicate or divulge any such information,
knowledge or data to any one other than the Company and those persons designated
by it. In no event shall an asserted violation of this Section constitute a
basis for deferring or withholding any amounts otherwise payable to the
Participant under the Plan. It shall be a condition to a Participant’s right to
receive payments and benefits under the Plan that the Participant agree to and
comply with the foregoing covenant.   11.      FINANCING.     Benefit payments
under the Plan shall constitute general obligations of the Company in accordance
with the terms of the Plan. A Participant shall have only an unsecured right to
payment thereof out of the general assets of the Company. Notwithstanding the
foregoing, the Company may, by agreement with one or more trustees to be
selected by the Company, create a trust on such terms as the Company shall
determine to make payments to Participants in accordance with the terms of the
Plan, including without limitation payments of deferred amounts not accelerated
pursuant to Section 6(b)(ii).   12.      TERMINATION AND AMENDMENT OF THE PLAN.
    The Plan shall terminate on the later of (i) June 30, 2010, unless extended
by the Board or (ii) in the event of a Change of Control of the Company on or
before the termination date of the Plan, two years after such Change of Control,
provided that the termination of the Plan shall not impair or abridge the
obligations of the Company incurred under the Plan to any Participant as a
result of a Qualified Termination of Employment that occurs before the date the
Plan is terminated.     Except as provided in the next sentence, the Board may
from time to time terminate the Plan or amend the Plan in whole or in part. The
Plan may not be terminated or amended in any manner which would adversely affect
the rights or potential rights of Participants, if the action to effect such
termination or amendment occurs (i) after a Change of Control, or (ii) in
connection with a Change of Control, unless and to the extent that the Committee
determines that such termination or amendment is required by law.   13.     
BENEFIT OF PLAN.     The Plan shall be binding upon and shall inure to the
benefit of the Participants and their respective heirs and legal
representatives, and the Company and its successors. The term “successor” shall
mean any person, firm, corporation or other business entity that, at any time,
whether by merger, acquisition or otherwise, acquires all or substantially all
of the stock, assets or business of the Company.  

12

--------------------------------------------------------------------------------



14.    NON-ASSIGNABILITY.       Each Participant’s rights under this Plan shall
be non-transferable except by will or by the laws of descent and distribution
and except insofar as applicable law may otherwise require. Subject to the
foregoing, no right, benefit or interest hereunder, shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall,
to the full extent permitted by law, be null, void and of no effect.   15.     
OTHER BENEFITS.     Except as otherwise specifically provided herein, nothing in
the Plan shall affect the level of benefits provided to or received by any
Participant (or the Participant’s estate or beneficiaries) as part of any
employee benefit plan of the Company, and the Plan shall not be construed to
affect in any way a Participant’s rights and obligations under any other Plan
maintained by the Company on behalf of employees.     The Participant shall not
be required to mitigate the amount of any payment under the Plan by seeking
employment or otherwise, and there shall be no right of set-off or counterclaim,
in respect of any claim, debt or obligation, against any payments to the
Participant, his dependents, beneficiaries or estate provided for in the Plan.  
16.      TERMINATION OF EMPLOYMENT.     Nothing in the Plan shall be deemed to
entitle a Participant to continued employment with the Company, and the rights
of the Company to terminate the employment of a Participant shall continue as
fully as though the Plan were not in effect.   17.      SEVERABILITY.     In the
event that any provision or portion of the Plan shall be determined to be
invalid or unenforceable for any reason, the remaining provisions and portions
of the Plan shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law.   18.      INDEMNIFICATION.    
If the Participant seeks, in any action, suit or arbitration, to enforce, or to
recover damages for breach of, his rights under the Plan, the Participant shall
be entitled to recover from the Company promptly as incurred, and shall be
indemnified by the Company against, any and all expenses and disbursements,
including attorneys’ fees, actually and reasonably incurred by the Participant.
The Company shall also pay to the Participant prejudgment interest on any money
judgment obtained by the  

13

--------------------------------------------------------------------------------



  Participant calculated at the Citibank N.A. base rate of interest in effect
from time to time from the date that payment to him should have been made under
the Plan.     19.      DELAWARE LAW TO GOVERN.     All questions pertaining to
the construction, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Delaware without
regard to the conflict of law principles thereof.  

14

--------------------------------------------------------------------------------